                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

ABRAHAM/RASHEEN GRANT/RAKIM                                                         PLAINTIFF
ADC #128147

V.                                      No. 5:19CV00208-JM-JTR

WENDY KELLEY, Director, ADC                                                        DEFENDANT



                                           JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed without prejudice. All

relief sought is denied, and the case is closed.

       Dated this 9th day of October, 2019.



                                                     ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
